


Exhibit 10.23


AMENDMENT NO. 3
TO THE SECOND AMENDED AND RESTATED
2006 LONG TERM INCENTIVE PLAN FOR
NON-EMPLOYEE DIRECTORS OF THE COOPER COMPANIES, INC.


WHEREAS, The Cooper Companies, Inc. (the “Company”) has adopted the Amended and
Restated 2006 Long Term Incentive Plan for Non-Employee Directors of the Cooper
Companies, Inc. (the “Plan”); and


WHEREAS, Section 11 of the Plan permits the Board of Directors of the Company to
amend the Plan, subject to certain limitations; and


WHEREAS, the Board of the Company desires to amend the Plan to adjust the
formula for calculation of the number of shares of Restricted Stock and Stock
Options granted under Sections 6 and 7 of the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows:


FIRST: The first two sentences of Section 6(a) of the Plan are hereby deleted
and replaced with: “Each Annual Restricted Stock Grant presented to a
Non-Employee Director shall entitle the recipient to purchase a number of shares
of Restricted Stock with a total value of $135,000, or, $148,500 in the case of
the non-executive Chairman of the Board. The number of shares awarded shall be
calculated by dividing the total value of the Annual Restricted Stock Grant by
the Fair Market Value on the date of grant. In the case of a Non-Employee
Director who joins the Board after Annual Restricted Stock Grants have been made
for a given fiscal year, such new Non-Employee Director upon appointment or
election to the Board, shall be entitled to purchase a number of shares of
Restricted Stock with a total value of $135,000, or $148,500 in the case of a
Non-Employee Director who serves as non-executive Chairman of the Board,
multiplied by a fraction, the numerator of which shall be the number of months
during the fiscal year that such person will serve as a Non-Employee Director
(which shall include as a full month the month that service commences) and the
denominator of which shall be 12 (a “Mid-Year Restricted Stock Grant”).”;


SECOND: The first two sentences of Section 7 of the Plan are hereby deleted and
replaced with: “On each November 1 each Non-Employee Director shall be granted a
Stock Option to purchase a number of shares of Stock with a value of $135,000,
or, in the case of the Lead Director and/or any non-executive Chairman of the
Board, as the case may be, a value of $148,500. In the case of a Non-Employee
Director who joins the Board after Stock Options have been granted for a given
fiscal year, such new Non-Employee Director upon appointment or election to the
Board, shall receive a Stock Option to purchase a number of shares of Stock with
a value of $135,000, or, in the case of the Lead Director and/or any
non-executive Chairman of the Board, as the case may be, a value of $148,500,
multiplied by a fraction, the numerator of which shall be the number of months
during the fiscal year that such person will serve as a Non-Employee Director
(which shall include as a full month the month that service commences) and the
denominator of which shall be 12. In either case, the number of Stock Options
awarded shall be calculated by first multiplying the Fair Market Value on the
date of grant by the approved volatility rate for accounting purposes and then
dividing the value of the Stock Option award by the resulting amount, rounding
to the nearest whole share.”






--------------------------------------------------------------------------------




THIRD: The provisions of this amendment shall be effective October 24, 2013.


FOURTH: Except to the extent herein above set forth, the Plan shall remain in
full force and effect.


IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
Amendment to the Plan to be executed by a duly authorized officer of the
Company.




THE COOPER COMPANIES, INC.




By:
/s/ Carol R. Kaufman    

Carol R. Kaufman
Title:
Executive Vice President, Secretary, Chief Administrative Officer & Chief
Governance Officer





